Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered June 18, 1993, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The trial court correctly ruled that the prosecutor’s use of six of her ten peremptory challenges to strike four African-Americans and two others who defendant claimed were Blacks but the prosecutor and court claimed were Hispanics, did not make out a prima facie showing of discrimination against *524African-Americans, the prosecutor having offered sufficient race-neutral explanations for her. striking of the jurors. Concur—Rosenberger, J. P., Asch, Rubin and Nardelli, JJ.